August 25, 1919. The opinion of the Court was delivered by
The defendant was convicted under an indictment charging him in one count, with making, causing, and procuring to be falsely made, forged, and counterfeited a certain note of the said Oliver Hall, in the sum of $450, payable at the Bank of Camden, S.C. by then and there writing and indorsing thereon the name of W.T. Hall, and in the second count, with uttering and passing said note, which he then and there knew to be a forgery.
The only exception upon which he appealed is as follows:
"For error in his Honor, the presiding Judge, in passing the sentence upon the defendant that he did; the verdict of the jury being inconsistent with the evidence, as the said jury found the defendant guilty on both counts in the indictment, *Page 422 
one count charging the defendant with procuring the name of W.T. Hall to be written upon the said note, and the other count charging the said defendant with writing the name of W.T. Hall upon the said note."
The question presented by the exception was not raised in the Circuit Court, and, therefore, is not properly before this Court for consideration.
Appeal dismissed.